DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jason Mueller on 6/16/2022.

The application has been amended as follows: 
	
In the Claims

21. (Currently Amended) A cofferdam comprising: at least one open frame structure having at least an inner wall and an outer wall defining a space between the inner wall and the outer wall, two side walls between the inner wall and the outer wall, and the open frame structure having an open bottom end and a closed top end, end; a fluidic conduit comprising at least two perforated pipes of unequal length with each perforated pipe including a plurality of apertures; the fluidic conduit is configured to connect with an external device to allow the external device to pump a liquid out of the space, and wherein the liquid in the space is at least partially removed to induce negative pressure to have in the at least one open frame structure act as a suction pile and sink the cofferdam in a ground surface.

22-26 (Cancelled)

27. (Currently Amended) The cofferdam of claim 24 21 wherein the external device is a remote-operated vehicle (ROV), a topside pump, a skid-mounted pump, or a subsea pump.

28. (Currently Amended) The cofferdam of claim 24 21 wherein, after at least some of the liquid is removed, the fluidic conduit can be closed to make a watertight configuration.

29-34 (Cancelled)

35. (Currently Amended) The cofferdam of claim 32 42 wherein the external device is a remote-operated vehicle (ROV), a topside pump, a skid-mounted pump, or a subsea pump.

36. (Currently Amended) The cofferdam of claim 31 42 wherein, after at least some of the liquid is removed, the fluidic conduit can be closed to make a watertight configuration.

42. (New) A cofferdam comprising: a plurality of open frame structures enclosing an open region, each at least one open frame structure having at least an inner wall and an outer wall defining a space between the inner wall and the outer wall, two side walls between the inner wall and the outer wall, and the open frame structure having an open bottom end and a closed top end, end; each of the plurality of open frame structures is fluidly connected to at least one other open frame structure and comprises a fluidic conduit configured to allow removal of the liquid from the space; the fluidic conduit comprising at least two perforated pipes of unequal length with each perforated pipe including a plurality of apertures; the fluidic conduit of each of the plurality of open frame structures is configured to connect with an external device to allow the external device to pump a liquid out of the space of each of the plurality of open frame structures, and wherein the liquid in the space is at least partially removed to induce negative pressure to have in the at least one open frame structure act as a suction pile and sink the cofferdam in a ground surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Jones et al. (US 5382115) is the closest prior art and discloses a cofferdam comprising an open frame structure with internal conduits having apertures thereon that are configured to be connected to an external device to pump water between a space between the cofferdam walls where the conduits are disposed.  Williams et al. (US 4408405) discloses a cofferdam with a fluid removal system for the cofferdam walls.  Haigh (US 2019/0145072) discloses a cofferdam having hollow walls that can be flooded with air or water as seen fit for the installation.  However, the prior art of record fails to disclose, teach or suggest – either alone or in combination – a cofferdam comprising a fluid evacuation system having ‘two or more perforated pipes of unequal length’, as explicitly recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619